Citation Nr: 0810691	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  05-28 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
neurological manifestation, right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
February 1971.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

Although the veteran initially requested a hearing, the 
veteran withdrew his request in a February 2007 lay 
statement.

The veteran has raised the issue for service connection for  
neurological manifestation, left lower extremity, to include 
as secondary to the service-connected disability of 
lumbosacral sprain, spondylolysis and spondylolisthesis of 
L5-S1, and degenerative disc disease, as indicated on page 2 
of the August 2006 Statement of the Accredited 
Representative.  This issue is referred back to the RO.

The issue of entitlement to an initial rating in excess of 10 
percent for neurological manifestation, right lower extremity 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

The veteran reported that his neurological manifestation of 
the right lower extremity has worsened since his last VA 
examination in December 2004, as indicated on page 1 of the 
August 2006 Statement of the Accredited Representative.   
 
The VA Office of General Counsel has held that, while a lapse 
of time in and of itself does not necessarily require a re-
examination in rating cases, a further examination is needed 
in instances where the veteran has reported a worsening in 
the disability since the last examination.  See VAOPGCPREC 
11-95 (April 7, 1995).  Therefore, additional development is 
warranted.

Further, the VA has a duty to assist claimants in the 
development of facts pertinent to claims and VA must 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  38 U.S.C.A. § 
5103A (West 2002 Supp. 2007).

The veteran is in receipt of disability benefit from the 
Social Security Administration (SSA).  However, the record 
does not reflect that efforts have been made to obtain all of 
the corresponding SSA records.  Such efforts are required, 
pursuant to 38 C.F.R. § 3.159(c)(2) (2007).  See also Baker 
v. West, 11 Vet. App. 163, 169 (1998) (VA's duty to assist 
includes obtaining SSA records when the veteran reports 
receiving SSA disability benefits, as such records may 
contain relevant evidence). 

In an August 2006 Statement of the Accredited Representative, 
the veteran has stated that recent medical treatment records 
support his contention of increased severity for his right 
lower extremity neurological manifestation.  It does not 
appear from the record, however, that the VA made an attempt 
to obtain these medical records.  Efforts must be made to 
obtain such records, pursuant to 38 C.F.R. §3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
veteran's claims file should be 
requested.  All records obtained pursuant 
to this request must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

2.  The SSA should be contacted, and all 
medical records associated with the 
veteran's award of disability benefits 
should be requested.  All records 
obtained pursuant to this request must be 
included in the veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

3.  Then, the veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the symptoms and 
severity of his neurological 
manifestation of the right lower 
extremity.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination. 
 
All tests and studies deemed necessary by 
the examiner should be performed.   
 
A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.


Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).  



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



